United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palatine, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1857
Issued: February 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 6, 2013 appellant filed a timely appeal from a May 29, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has more than two percent permanent impairment of the
right leg for which she received a schedule award.
FACTUAL HISTORY
On January 4, 2009 appellant, then a 38-year-old mail handler, was injured when a
bundle of magazines fell on her right foot. OWCP accepted the claim for contusion of the right
foot; contusion of the right toe; a bone cyst, right side; other disorders of the bone and cartilage
1

5 U.S.C. §§ 8101-8193.

on the right; ganglion and cyst of synovium, tendon and bursae on the right; right tarsal tunnel
syndrome; and temporary aggravation of intervertebral disc disease. Appellant stopped work on
January 5, 2009 and returned to full-time limited duty on August 2, 2009.2
A February 11, 2009 right foot magnetic resonance imaging (MRI) scan revealed osseous
contusion on the dorsal medial aspect of the first metatarsal head without gross cortical offset
and no fracture through the shaft of the metatarsal. Appellant was treated by Dr. Jesse Plasencia,
a podiatrist, from February 26 to May 21, 2009, for right foot pain in the anterior joint space
medial to the tibialis anterior tendon after a work-related injury. Dr. Plasencia noted lateral
x-rays revealed joint space narrowing and no obvious fracture with bone cysts. On May 11,
2009 he performed an authorized excision of cystic bone, first metatarsal head of the right foot
and diagnosed bone cyst, first metatarsal with hypertrophic first metatarsal head of the right foot.
Dr. Malcolm Herzog, a podiatrist, also treated appellant for the work injury. He noted
appellant had a compensatory gait, but excellent range of motion dorsally and plantarly of the
first metatarsophalangeal joint. On July 14, 2009 Dr. Herzog noted a cystic lesion on the plantar
aspect of the first metatarsal head of the right foot and diagnosed fibroma, ganglion cyst. On
February 25, 2010 he performed an authorized excision of a mass on the plantar aspect of the
right foot.
Appellant came under the treatment of Dr. Robert J. Fink, a Board-certified orthopedic
surgeon, from July 31, 2010 to August 11, 2011. Dr. Fink diagnosed tarsal tunnel syndrome and
recommended surgery to release the serpiginous varicosities around the medial plantar nerve and
tarsal tunnel of the right ankle. On December 16, 2010 he performed an authorized tarsal tunnel
release of the right ankle and ligation of varicose veins of the right ankle and diagnosed tarsal
tunnel syndrome of the right foot and varicose veins of the right foot.3
Appellant was treated by Dr. Anatoly Rozman, a Board-certified physiatrist, on
September 24, 2012 and February 1, 2013 for low back pain radiating into her legs which
developed while she was working. Dr. Rozman noted that appellant had surgery for a foot cyst,
ganglion cyst and tarsal tunnel syndrome. He opined that the MRI scan revealed sciatica and
2

On June 29, 2010 appellant injured her right foot which was accepted for right tarsal tunnel syndrome, File No.
xxxxxx075. On September 18, 2005 she injured her right shoulder which was accepted for right shoulder strain, File
No. xxxxxx216. These claims are consolidated with the current claim before the Board.
3

Also submitted were reports of diagnostic testing. A July 1, 2010 right ankle MRI scan revealed serpiginous
varicosities in the tarsal tunnel consistent with early tarsal tunnel syndrome. A July 1, 2010 electrophysiologic study
of the peroneal nerves on both sides were normal, findings suggest mild focal entrapment of the right tibial nerve
above the tarsal ligament with no evidence of peripheral neuropathy. An August 5, 2010 electromyogram (EMG)
and nerve conduction studies revealed of bilateral superficial and sural nerves revealed spared peak latencies and
reduce amplitude, more on the left side. Motor nerve conduction studies of bilateral common peroneal and tibial
nerves were normal. The EMG revealed mild spontaneous denervating activity in the bilateral gastrocnemius
muscles and mild spontaneous denervating activity at L5-S1 bilaterally. A July 29, 2011 nerve conduction study
revealed right lower lumbar radiculopathy at L5-S1, left lower lumbar radiculopathy at L5, decreased amplitude of
the tibial nerve, right tarsal tunnel syndrome, no response on stimulation of the medial plantar nerve and decreased
amplitude of the lateral plantar nerve on the same side and mild to moderate left tarsal tunnel syndrome. A
December 27, 2010 lumbar MRI scan showed lumbar spondylosis, mild bilateral neural foramen stenosis due to a
disc bulge at L4-5 and L5-S1.

2

L5-S1 radiculopathy which he opined was related to repetitive lifting and physical stress to her
back performing her job as a mail clerk. Dr. Rozman stated that appellant reached maximum
medical improvement.
On April 11, 2013 appellant filed a claim for a schedule award.
On April 18, 2013 OWCP requested that appellant submit a rating of permanent
impairment pursuant to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment4 (A.M.A., Guides).
In a March 25, 2013 report, Dr. Rozman advised that appellant reached maximum
medical improvement on February 25, 2013. He noted pain on palpation of the first metatarsal
joint with deformities, positive Tinel’s sign, right tarsal tunnel syndrome with decreased
sensation in the distribution of the median and plantar nerve, no significant motor deficit,
positive straight leg testing bilaterally, decreased sensation at L4-5 with antalgic gait on the right
side due to tarsal tunnel syndrome. Dr. Rozman referenced Table 17-4, page 570, Lumbar Spine
Regional Grid, of the A.M.A., Guides and noted appellant was a class 2 with intervertebral disc
herniation for 12 percent whole person impairment. He applied grade modifiers and used the net
adjustment formula to find 14 percent whole person impairment. For the bone cyst, Dr. Rozman
rated appellant pursuant to Table 16-2, page 501, Foot and Ankle Regional Grid, noting
appellant was a class 1 with a default value C, for one percent impairment of the lower
extremity. He noted applying the grade modifiers, pursuant to Table 16-6, he found a grade
modifier 2 for moderate problems for Functional History (GMFH), grade modifier 2 for Physical
Examination (GMPE), pursuant to Table 16-7, and grade modifier 1 for Clinical Studies
(GMCS), pursuant to Table 16-8. Dr. Rozman utilized the adjustment formula to find a net
adjustment of 2 which yielded three percent permanent impairment of the leg. He noted the
impairment rating for right tarsal tunnel syndrome, Table 16-12, page 536, Peripheral Nerve
Impairment -- Lower Extremity Impairment, appellant was a class 1, with a default value C for
two percent impairment of the lower extremity. Dr. Rozman noted no significant motor deficit.
He noted applying grade modifiers, he found GMCS of one, a GMFH of two and a GMPE of two
(moderate problems). Dr. Rozman utilized the net adjustment formula to find a net adjustment
of two, which yielded a grade E impairment of four percent right lower extremity impairment.
In an April 28, 2013 report, OWCP’s medical adviser reviewed Dr. Rozman’s report. He
noted that appellant underwent a tarsal tunnel release and a ganglion cyst removal on
December 16, 2010. The surgical report noted the ganglion cyst was in reality a varicose vein
which could have contributed to the tarsal tunnel syndrome and was routinely removed during
the tunnel release. Therefore, the medical adviser noted that the ganglion cyst would not be
rated. He noted that, while Dr. Rozman rated impairment due to degeneration of the
lumbar/lumbosacral intervertebral disc, whole person spinal impairment was not permissible
under OWCP regulations. The medical adviser noted that the contusions of the right toe and foot
resolved and were class zero diagnoses with no permanent impairment. He noted that appellant
had right ankle pain and functional deficits with sensory losses in the branches of the posterior
tibial nerve distribution. On examination, appellant had full range of motion of the ankle with
4

A.M.A., Guides (6th ed. 2009).

3

slightly decreased sensation along the posterior tibial nerve distribution, positive Tinel’s sign
over the tarsal tunnel and increasing antalgic gait. The medical adviser noted that, under Table
16-12, A.M.A., Guides, Peripheral Nerve Impairment -- Lower Extremity Impairments, appellant
had a class 1 diagnoses, tibial nerve entrapment with mild sensory deficit, which yielded a
default grade C impairment of two percent. He applied grade modifiers, finding GMFH of 1,
pursuant to Table 16-6, (for a limp) for a mild problem; and a GMPE of 1 at Table 16-7, for a
mild problem (neutral alignment, full range of motion with minimal palpatory findings). He
advised that clinical studies were not applicable. The medical adviser utilized the net adjustment
formula to find a net adjustment of zero correlated to two percent impairment of the right leg.
On May 29, 2013 appellant was granted a schedule award for two percent impairment of
the right leg. The period of the award was March 10 to April 19, 2013.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing federal regulations6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.8
For decisions issued beginning May 1, 2009, the sixth edition of the A.M.A., Guides will be
used.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on GMFH, GMPE and GMCS.11 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).12 The grade modifiers are used on the net
adjustment formula described above to calculate a net adjustment. The final impairment grade is
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

A.M.A., Guides, 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.
11

Id. at 494-531.

12

Id. at 521.

4

determined by adjusting the grade up or down the default value C, by the calculated net
adjustment.13
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical consultant for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with the medical consultant
providing rationale for the percentage of impairment specified.14
ANALYSIS
The sixth edition of the A.M.A., Guides provides that lower extremity impairments be
classified by diagnosis which is then adjusted by grade modifiers according to the formula noted
above.15 Appellant’s accepted conditions include contusion of the right foot, contusion of the
right toe, cyst of bone, right side, other disorders of the bone and cartilage on the right, ganglion
and cyst of synovium tendon and bursae on the right, right tarsal tunnel syndrome and temporary
aggravation of intervertebral disc disease. OWCP authorized a May 11, 2009 excision of cystic
bone, first metatarsal head of the right foot and a December 16, 2010 tarsal tunnel release of the
right ankle and ligation of varicose veins of the right ankle. On May 29, 2013 appellant was
granted a schedule award for two percent permanent impairment of the right lower extremity
using the sixth edition of the A.M.A., Guides.
The Board has carefully reviewed Dr. Rozman’s report of March 25, 2013 and notes that
he did not adequately explain how his rating was reached in accordance with the relevant
standards of the A.M.A., Guides.16 Dr. Rozman noted that appellant had 14 percent whole
person impairment due to her lumbar spine condition. However, for rating impairment of the
upper or lower extremities caused by a spinal injury, lower extremity impairments are generally
rated as provided in Exhibit 4 of section 3.700 of OWCP’s procedures which identifies proposed
Table 2 of The Guides Newsletter, July/August 2009 which is to be used in rating lower
extremity impairments caused by spinal nerve injury.17 Dr. Rozman provided a spinal
impairment rating for the whole person, however, such impairment is not allowed under FECA.18
He rated appellant for a ganglion bone cyst pursuant to Table 16-2, page 501, Foot and Ankle
Regional Grid, noting she was a class 1 with a default value C, for one percent impairment of the
lower extremity. Dr. Rozman noted applying the grade modifier for functional history, physical
examination and clinical studies which yielded three percent permanent impairment of the lower
13

Id. at 497.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
15

Supra notes 11, 12.

16

See Tonya R. Bell, 43 ECAB 845, 849 (1992).

17

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
18

N.D., 59 ECAB 344 (2008).

5

extremity. However, the Board notes that the December 16, 2010 surgical report notes the
ganglion cyst was a varicose vein and therefore it was inappropriate to rate appellant under Table
16-2, Foot and Ankle Grid, for a ganglion cyst. Dr. Rozman also rated a right tarsal tunnel
syndrome under Table 16-12, page 536, peripheral nerve. Appellant was class 1, with a default
value C for 2 percent impairment of the lower extremity. He noted no significant motor deficit.
Dr. Rozman noted applying grade modifiers, he found clinical studies modifier of 1, a functional
history modifier of 2 and a physical examination modifier of 2 (moderate problems) to conclude
that appellant had four percent impairment. However, he failed to adequately explain how he
determined she had a functional history and physical examination modifier of two for a moderate
problem. Although appellant had a reported antalgic limp, it was not in the presence of
objectively defined significant pathology and she had no reported external orthotic device,
routine use of a single gait aid or positive Trendelenburg’s test. Therefore, the selected modifier
was inappropriate. Further, Dr. Rozman noted a physical examination modifier of 2 but he failed
to explain his determination in light of findings of neutral alignment, full range of motion and
minimal palpatory findings. Therefore the Board finds that he did not adequately follow the
A.M.A., Guides and his report is of diminished probative value where the A.M.A., Guides were
not properly followed.19
On April 28, 2013 OWCP’s medical adviser reviewed Dr. Rozman’s report. He noted
that appellant underwent a tarsal tunnel release and a ganglion cyst removal on
December 16, 2010. The medical adviser explained that the operative report noted the ganglion
cyst was in reality a varicose vein such that the ganglion cyst would not be rated as it was an
incorrect diagnosis. While Dr. Rozman rated whole person impairment for appellant’s lumbar
condition, the medical adviser explained that this was not ratable under OWCP standards. He
noted that the contusions of the right toe and foot had resolved and thus were not ratable. For
right tarsal tunnel syndrome, the medical adviser noted that appellant had right ankle pain and
functional deficits with sensory losses in the branches of the posterior tibial nerve distribution.
He noted on physical examination, she had full range of motion of the ankle with slightly
decreased sensation along the posterior tibial nerve distribution, positive Tinel’s sign over the
tarsal tunnel and increasing antalgic gait. Under Chapter 16 of the sixth edition of the A.M.A.,
Guides, appellant had two percent impairment of the right leg. Using the A.M.A., Guides, the
medical adviser properly found that, in accordance with Table 16-12, A.M.A., Guides, for
peripheral nerve impairment, appellant had a class 1 diagnosis, tibial nerve entrapment with mild
sensory deficit, which yielded a default grade C impairment of two percent. He applied the
modifiers for functional history, physical examination and clinical studies found in Table 16-6,
Table 16-7 and Table 16-8.20 The medical adviser applied grade modifiers, finding a grade 1 for
functional history, pursuant to Table 16-6, (for a limp) for a mild problem; a grade 1 for physical
examination at Table 16-7, for a mild problem (neutral alignment, full range of motion with
minimal palpatory findings) and with clinical studies not applicable. The medical adviser
utilized the net adjustment formula to find a net adjustment of zero which yielded a grade C
modifier or two percent impairment of the right lower extremity.
19

See Paul R. Evans, Jr., 44 ECAB 646 (1993); John Constantin, 39 ECAB 1090 (1988) (medical report not
explaining how the A.M.A., Guides are utilized is of little probative value).
20

Id. at 516-19.

6

OWCP’s medical adviser properly utilized and explained his calculations under the sixth
edition of the A.M.A., Guides. The Board finds that the weight of medical evidence establishes
two percent permanent impairment of appellant’s right leg. This rating was based on the
applicable protocols and tables of the sixth edition of the A.M.A., Guides. There is no evidence
in accordance with the A.M.A., Guides which supports that appellant sustained a higher
impairment.
On appeal, appellant argues that she sustained a greater impairment than that determined
by OWCP’s medical adviser. She asserts that Dr. Rozman properly calculated a higher
impairment of the lower extremity. However, as noted above, Dr. Rozman failed to adequately
explain how his determination was reached in accordance with the relevant standards of the
A.M.A., Guides.21 Additionally, as noted, the record does not contain any probative medical
evidence to establish greater impairment under the sixth edition of the A.M.A., Guides.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has two percent impairment of the right lower extremity,
for which she received a schedule award.

21

See Tonya R. Bell, 43 ECAB 845, 849 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the May 29, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

